Citation Nr: 1207414	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1970 with additional service in the Reserves. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for a left knee disability.

In December 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran essentially claims that his left knee disability is related to service.  He contends that his current disability is due to jumping out of helicopters with a landing of three to five feet from the ground during service.  See Hearing Transcript page 7.  He stated that during service he was treated with medication for his knee pain.  Id.  The Veteran also indicated that he has had knee pain since service.  See id. at page 10.  

During his hearing, the Veteran testified that he was treated for his left knee in the early 1970's by private doctors (Drs. Smith and Brookings) before he began treatment at the VA Medical Center.  Id. at page 9.  Review of the claims folder does not reveal that treatment records dating back to the 1970's have been associated with the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claim for service connection, and because these records may be of use in deciding the claim, the Board is of the opinion that efforts should be made to associate these records with the claims folder.  38 C.F.R. § 3.159 (c)(1) (2011).  

If additional postservice treatment records are received documenting treatment for left knee complaints the 1970s, then the Veteran should be afforded a new examination to ascertain whether his current knee disability is etiologically related to service or if arthritis was initially manifested within one year of the Veteran's service separation. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his left knee disability in the 1970s.  In particular, the Veteran should be asked to provide sufficient information to locate records from Drs. Smith and Brookings referenced during his hearing.  

The Veteran is advised that to obtain these records, it may be necessary for him to provide written authorization to VA.   After securing any necessary release(s), the RO should obtain these records.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, such should be documented in the claims file and the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2. If additional records are received documenting treating in the 1970s for the Veteran's left knee disability, the RO should schedule the Veteran for another examination to ascertain the nature and etiology of his left knee disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether there is a 50 percent probability or greater that the Veteran's current left knee disability is related to service taking into account the Veteran's statements that he injured his left knee while jumping out of helicopters in service and took medication to treat his pain. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


